Exhibit 10.1

 

COLT DEFENSE LLC

LONG TERM INCENTIVE PLAN

 

1.                            Purposes.

 

The purposes of the Colt Defense LLC Long Term Incentive Plan are to advance the
interests of Colt Defense LLC and its equity holders by providing a means to
attract, retain, and motivate employees, consultants, advisors and members of
the Board of Managers of Colt Defense LLC upon whose judgment, initiative and
efforts the continued success, growth and development of Colt Defense LLC is
dependent.

 

2.                            Definitions.

 

For purposes of this Plan, the following terms shall be defined as set forth
below:

 

(a)                       “Award” means any Option, UAR, Restricted Unit,
Restricted Phantom Unit, Performance Unit or Other Unit-Based Award granted to
an Eligible Person under this Plan.

 

(b)                       “Award Agreement” means any written agreement,
contract, or other instrument or document evidencing an Award.

 

(c)                        “Beneficiary” means the person, persons, trust or
trusts which have been designated by such Eligible Person in his or her most
recent written beneficiary designation filed with the Company to receive the
benefits specified under this Plan upon the death of the Eligible Person, or, if
there is no designated Beneficiary or surviving designated Beneficiary, then the
person, persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

 

(d)                       “Board” means the Governing Board of the Company.

 

(e)                        “Code” means the Internal Revenue Code of 1986, as
amended from time to time.  References to any provision of the Code shall be
deemed to include successor provisions thereto and regulations thereunder.

 

(f)                         “Company” means Colt Defense LLC, a Delaware limited
liability company, or any successor company.

 

(g)                        “Distribution Equivalent” means a right to receive
cash, Units, or other property equal in value to distributions made with respect
to a specified number of Units.

 

(h)                       “Eligible Person” means (i) an employee of, or
consultant or advisor to, the Company or a Participating Affiliate or (ii) a
member of the Board.

 

--------------------------------------------------------------------------------


 

(i)                           “Fair Market Value” means, with respect to Units
or other property, the fair market value of such Units or other property
determined by such methods or procedures as shall be established from time to
time by the Board.  If the Units are listed on any established stock exchange or
a national market system, the Fair Market Value of Units on a date shall be the
closing price per Unit on the date (or, if the Units were not traded on that
day, the next preceding day that the Units were traded) on the principal
exchange on which the Units are traded, as such prices are officially quoted on
such exchange.

 

(j)                          “LLC Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Company dated as of June 12, 2003, as
amended from time to time.

 

(k)                       “Members” means the Persons in whose name Units are
registered on the members schedule of the Company and who are admitted as
additional or substituted Members pursuant to the LLC Agreement, so long as they
remain Members, each in its capacity as a member of the Company.  Reference to a
“Member” means any one of the Members.

 

(l)                           “Option” means an option to purchase Units granted
to an Eligible Person under the Plan.

 

(m)                   “Other Unit-Based Award” means a right, granted under
Section 10, that relates to or is valued by reference to Units.

 

(n)                       “Participant” means an Eligible Person who has been
granted an Award under the Plan.

 

(o)                       “Participating Affiliate” means any entity other than
the Company that is designated by the Board as a participating employer under
the Plan; provided, that the Company directly or indirectly owns at least 51% of
the ownership interests in such entity.

 

(p)                       “Performance Unit” means a performance unit granted
under Section 9.

 

(q)                       “Person” means any individual, corporation,
partnership, limited partnership, limited liability company, limited company,
joint venture, trust, unincorporated or governmental organization or any agency
or political subdivision thereof.

 

(r)                          “Plan” means this Colt Defense LLC Long Term
Incentive Plan.

 

(s)                         “Qualified Public Offering” means an underwritten
sale to the public of the Company’s equity securities pursuant to an effective
registration statement filed with the Securities and Exchange Commission on
Form S-1 (or any successor form)

 

2

--------------------------------------------------------------------------------


 

which results in gross proceeds to the Company and/or selling stockholders of at
least $75,000,000 and in which the managing underwriter is a nationally
recognized investment banking firm; provided that a Qualified Public Offering
shall not include any issuance of equity securities in any merger or other
business combination, and shall not include any registration of the issuance of
securities to existing securityholders or employees of the Company and its
subsidiaries on Form S-4 or Form S-8 (or any successor form).

 

(t)                          “Restricted Phantom Unit” means a right, granted
under Section 8, to receive Units or cash at the end of a specified deferral
period.

 

(u)                       “Restricted Units” means an Award of Units under
Section 7 that may be subject to certain restrictions and to a risk of
forfeiture.

 

(v)                       “Subsidiary” means any entity in which the Company
directly or indirectly owns at least 50% of the ownership interests.

 

(w)                     “Termination of Service” means the termination of the
Participant’s employment, consulting or advisory services or Board membership
with the Company or its Subsidiaries, as the case may be.  A Participant
employed by a Subsidiary of the Company shall also be deemed to incur a
Termination of Service if the Subsidiary of the Company ceases to be such a
Subsidiary, and the Participant does not immediately thereafter become an
employee or Board member of, or a consultant or advisor to, the Company, another
Subsidiary of the Company.  In the event that a Participant who is an employee
of the Company or a Subsidiary becomes a Board member or a consultant or advisor
to the Company or a Subsidiary upon the Participant’s termination of employment,
unless otherwise determined by the Board in its sole discretion, no Termination
of Service shall be deemed to occur until such time as such Participant is no
longer an employee of, or consultant or advisor to, the Company or a Subsidiary
or a Board member, as the case may be.  If a Participant who is a Board member
becomes an employee of, or a consultant or advisor to, the Company or a
Subsidiary upon such Participant ceasing to be a Board member, unless otherwise
determined by the Board in its sole discretion, such termination of the
Participant’s Board membership shall not be treated as a Termination of Service
unless and until the Participant is no longer employed by, or a consultant or
advisor to, the Company or a Subsidiary, as the case may be.  Temporary absences
from employment because of illness, vacation or leave of absence and transfers
among the Company and its Subsidiaries shall not be considered a Termination of
Service.

 

(x)                       “UAR” or “Unit Appreciation Right” means the right,
granted under Section 6, to be paid an amount measured by the difference between
the exercise price of the right and the Fair Market Value of Units on the date
of exercise of the right, with payment to be made in cash, Units, or property as
specified in the Award or determined by the Board.

 

3

--------------------------------------------------------------------------------


 

(y)                       “Units” means Common Units of the Company, which may
be either voting or nonvoting in the discretion of the Board, and such other
securities as may be substituted therefor pursuant to Section 4(b) hereof.

 

3.                            Administration.

 

(a)                       Authority of the Board.  The Plan shall be
administered by the Board, and the Board shall have full and final authority to
take the following actions, in each case subject to and consistent with the
provisions of the Plan, including, without limitation, Section 15(d) below:

 

(i)                               to select Eligible Persons to whom Awards may
be granted;

 

(ii)                            to designate Participating Affiliates;

 

(iii)                         to determine the number of Awards to be granted,
the number of Units to which an Award may relate, the terms and conditions of
any Award granted under the Plan (including, but not limited to, the exercise
price and any bases for adjusting such exercise price, any restriction or
condition, any schedule for lapse of restrictions or conditions relating to
transferability or forfeiture, exercisability, or settlement of an Award, and
waiver or accelerations thereof, and waivers of performance conditions relating
to an Award, based in each case on such considerations as the Board shall
determine), and all other matters to be determined in connection with an Award;

 

(iv)                        to determine whether, to what extent, and under what
circumstances an Award may be settled, or the exercise price of an Award may be
paid, in cash, Units, other Awards, or other property, or an Award may be
canceled, forfeited, exchanged, or surrendered;

 

(v)                           to determine whether, to what extent, and under
what circumstances cash, Units, other Awards, or other property payable with
respect to an Award will be deferred either automatically, at the election of
the Board, or at the election of the Eligible Person; provided that such
deferral shall be intended to be in compliance with Section 409A of the Code;

 

(vi)                        to prescribe the form of each Award Agreement, which
need not be identical for each Eligible Person;

 

(vii)                     to adopt, amend, suspend, waive, and rescind such
rules and regulations and appoint such agents as the Board may deem necessary or
advisable to administer the Plan; provided that no such rules or regulations
shall, without the consent of an affected Participant, materially and adversely
affect the rights of such Participant under any Award granted to the Participant
prior to the adoption of the rules or regulations;

 

4

--------------------------------------------------------------------------------


 

(viii)                  to correct any defect or supply any omission or
reconcile any inconsistency in the Plan and to construe and interpret the Plan
and any Award, rules and regulations, Award Agreement, or other instrument
hereunder;

 

(ix)                        to accelerate the exercisability or vesting of all
or any portion of any Award or to extend the period during which an Award is
exercisable;

 

(x)                           to determine whether Units subject to an Award
will be voting or nonvoting Units;

 

(xi)                        to determine the Fair Market Value of Units and
other property; and

 

(xii)                     to make all other decisions and determinations as may
be required under the terms of the Plan or as the Board may deem necessary or
advisable for the administration of the Plan.

 

(b)                       Manner of Exercise of Board Authority.  The Board
shall have sole discretion in exercising its authority under the Plan.  Any
action of the Board with respect to the Plan shall be final, conclusive, and
binding on all persons, including the Company, Participating Affiliates,
Eligible Persons, and any person claiming any rights under the Plan from or
through any Eligible Person.  The express grant of any specific power to the
Board, and the taking of any action by the Board, shall not be construed as
limiting any power or authority of the Board.  The Board may delegate to a
subcommittee of the Board or to officers or managers of the Company or any
Participating Affiliate the authority, subject to such terms as the Board shall
determine, to perform administrative functions and to perform such other
functions as the Board may determine, to the extent permitted under applicable
law.

 

(c)                        Limitation of Liability.  Each member of the Board
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any manager, officer, director, partner,
Member or employee of the Company or any Participating Affiliate, the Company’s
independent certified public accountants, or other professional retained by the
Company to assist in the administration of the Plan.  No member of the Board,
nor any manager, officer, director, partner, Member or employee of the Company
acting on behalf of the Board, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

 

(d)                       Limitation on Board’s Authority under 409A.  Anything
in this Plan to the contrary notwithstanding, the Board’s authority to modify
outstanding Awards shall be limited to the extent necessary so that the
existence of such authority does not (i) cause an Award that is not otherwise
deferred compensation subject to Section 409A of

 

5

--------------------------------------------------------------------------------


 

the Code to become deferred compensation subject to Section 409A of the Code or
(ii) cause an Award that is otherwise deferred compensation subject to
Section 409A of the Code to fail to meet the requirements prescribed by
Section 409A of the Code.

 

4.                            Units Subject to the Plan.

 

(a)                       Subject to adjustment as provided in
Section 4(b) hereof, the total number of Units reserved for issuance in
connection with Awards under the Plan, shall be 18,878.  No Award may be granted
if the number of Units to which such Award relates, when added to the number of
Units previously issued under the Plan, exceeds the number of Units reserved
under the preceding sentence.  If any Awards are forfeited, canceled, terminated
or exchanged, any Units counted against the number of Units reserved and
available under the Plan with respect to such Award shall, to the extent of any
such forfeiture, settlement, termination, cancellation or exchange, again be
available for Awards under the Plan.

 

(b)                       In the event that the Board shall determine that any
distribution in Units, recapitalization, Unit split, reverse split,
reorganization, merger, consolidation, extraordinary dividend (which, for the
avoidance of doubt shall not include any tax distributions made pursuant to
Section 8.2 of the Amended and Restated Limited Liability Company Agreement of
the Company, dated as of June 12, 2003, as amended, from time to time (including
any successor agreement or arrangement)), spin-off, combination, repurchase, or
Unit exchange, or other similar transaction or event, affects the Units such
that an adjustment is appropriate in order to prevent dilution or enlargement of
the rights of Eligible Persons under the Plan, then the Board shall, in such
manner as it deems equitable, adjust any or all of (i) the number and kind of
units or shares which may thereafter be issued under the Plan, (ii) the number
and kind of units, shares, other securities or other consideration issued or
issuable in respect of outstanding Awards, and (iii) the exercise price of any
Award; provided, however, that it is intended that no adjustment shall be made
pursuant to this Section 4(b) that causes any Award that is not otherwise
deferred compensation subject to Section 409A of the Code to become deferred
compensation subject to Section 409A of the Code.  In the event the Company is
recapitalized, reorganized or the capital structure of the Company is otherwise
modified in connection with a Qualified Public Offering, Awards granted
hereunder shall be adjusted so that the equity interests subject to the Awards
and the Plan will be of the same class as the equity interests which are sold to
the public in the Qualified  Public Offering; provided, however, that it is
intended that any such modification shall be made in a manner that either
(i) does not result in the Award being considered deferred compensation under
Section 409A of the Code if it is intended to be exempt from Section 409A of the
Code or (ii) otherwise complies with the requirements of Section 409A of the
Code.

 

(c)                        Any Units distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Units or Units acquired
by purchase in the open market or in private transactions.

 

6

--------------------------------------------------------------------------------


 

5.                            Specific Terms of Options.

 

(a)                       General.  Options may be granted on the terms and
conditions set forth in this Section 5.  In addition, the Board may impose on
any Option or the exercise thereof, at the date of grant or thereafter (subject
to Section 15(d)), such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Board shall determine, including terms
regarding forfeiture of Options or continued exercisability of Options in the
event of Termination of Service of the Eligible Person.

 

(b)                       Exercise Price.  The exercise price per Unit
purchasable under an Option shall be determined by the Board; provided, however,
that the exercise price per Unit of an Option shall not be less than the Fair
Market Value of a Unit on the date of grant of the Option.

 

(c)                        Term of Option.  Unless otherwise specifically
provided for in an applicable Option Agreement, the term of each Option shall be
ten years from the date of grant of the Option.

 

(d)                       Vesting and Exercisability.  The vesting and
exercisability provisions of each Option shall be as determined by the Board and
set forth in the applicable Option Agreement.  The applicable Option Agreement
will set forth the provisions of the Option relating to the period, if any,
following Termination of Service in which the Eligible Person may exercise a
vested Option.

 

(e)                        Method of Exercise.  The Board shall determine at the
date of grant or thereafter (subject to Section 15(d)) the methods by which the
exercise price may be paid or deemed to be paid, the form of such payment
(including, without limitation, cash, Units or other property), and the methods
by which Units will be delivered or deemed to be delivered to Participants. 
Participants may exercise all or any portion of their vested Options by
providing notice of exercise to the Company and electing to pay the exercise
price of the Option by having the Company withhold from the Units received on
exercise a number of Units having a Fair Market Value equal to the exercise
price.

 

6.                            UARs.  The Board is authorized to grant UARs to
Eligible Persons on the following terms and conditions:

 

(a)                       Right to Payment.  A UAR shall confer on the Eligible
Person to whom it is granted a right to receive with respect to each Unit
subject thereto, upon exercise thereof, the excess of (1) the Fair Market Value
of one Unit on the date of exercise over (2) the exercise price per Unit of the
UAR, as determined by the Board as of the date of grant of the UAR (which shall
not be less than the Fair Market Value per Unit on the date of grant of the
UAR).

 

(b)                       Other Terms.  The Board shall determine, at the time
of grant or thereafter (subject to Section 15(d)), the time or times at which a
UAR may be exercised

 

7

--------------------------------------------------------------------------------


 

in whole or in part (which shall not be more than ten years after the date of
grant of the UAR), the method of exercise, method of settlement, form of
consideration payable in settlement, method by which Units will be delivered or
deemed to be delivered to Eligible Persons, whether or not a UAR shall be in
tandem with any other Award, and any other terms and conditions of any UAR.

 

7.                            Restricted Units.  The Board is authorized to
grant Restricted Units to Eligible Persons on the following terms and
conditions:

 

(a)                       Issuance and Restrictions.  Restricted Units shall be
subject to such restrictions on transferability and other restrictions, if any,
as the Board may impose at the date of grant or thereafter (subject to
Section 15(d)), which restrictions may lapse separately or in combination at
such times, under such circumstances (including, without limitation, upon
achievement of performance criteria if deemed appropriate by the Board), in such
installments, or otherwise, as the Board may determine.  Except to the extent
restricted under the Award Agreement relating to the Restricted Units, an
Eligible Person granted Restricted Units shall have all of the rights of a Unit
holder.

 

(b)                       Forfeiture.  Except as otherwise determined by the
Board, at the date of grant or thereafter (subject to Section 15(d)), upon
Termination of Service during the applicable restriction period, Restricted
Units that are at that time subject to restrictions shall be forfeited;
provided, however, that the Board may provide, by rule or regulation or in any
Award Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Units will be waived in whole or in
part in the event of Termination of Service resulting from specified causes, and
the Board may in other cases waive in whole or in part the forfeiture of
Restricted Units.

 

(c)                        Certificates for Units.  Restricted Units granted
under this Plan may be evidenced in such manner as the Board shall determine. 
If certificates representing Restricted Units are registered in the name of the
Eligible Person, such certificates shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Units,
and, unless otherwise determined by the Board, the Company shall retain physical
possession of the certificate and the Participant shall deliver a power to the
Company, endorsed in blank, relating to the Restricted Units.

 

(d)                       Distributions.  Distributions made on Restricted Units
shall be either paid at the distribution date, or deferred for payment to such
date, and subject to such conditions, as determined by the Board, in cash or in
restricted or unrestricted Units having a Fair Market Value equal to the amount
of such dividends. Unless otherwise determined by the Board, Units distributed
in connection with a Unit split or distribution in Units, and other property
distributed, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Units with respect to which such Units or other
property has been distributed.

 

8

--------------------------------------------------------------------------------


 

8.                            Restricted Phantom Units.  The Board is authorized
to grant Restricted Phantom Units to Eligible Persons, subject to the following
terms and conditions:

 

(a)                       Award and Restrictions.  Delivery of Units or cash, as
the case may be, will occur upon expiration of the deferral period specified for
the Restricted Phantom Units by the Board (or, if permitted by the Board, as
elected by the Eligible Person).  In addition, Restricted Phantom Units shall be
subject to such restrictions as the Board may impose, if any (including, without
limitation, the achievement of performance criteria if deemed appropriate by the
Board), at the date of grant or thereafter (subject to Section 15(d)), which
restrictions may lapse at the expiration of the deferral period or at earlier or
later specified times, separately or in combination, in installments or
otherwise, as the Board may determine.

 

(b)                       Forfeiture.  Except as otherwise determined by the
Board at the date of grant or thereafter (subject to Section 15(d)), upon
Termination of Service during the applicable deferral period or portion thereof
to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Restricted Phantom Units), or upon failure to satisfy any other
conditions precedent to the delivery of Units or cash to which such Restricted
Phantom Units relate, all Restricted Phantom Units that are at that time subject
to deferral or restriction shall be forfeited; provided, however, that the Board
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Restricted Phantom Units will be waived in whole or in part in the event of
Termination of Service resulting from specified causes, and the Board may in
other cases waive in whole or in part the forfeiture of Restricted Phantom
Units.

 

(c)                        Distribution Equivalents.  The Board may determine
that Distribution Equivalents on the specified number of Units covered by a
Restricted Phantom Unit will be (A) paid with respect to such Restricted Phantom
Unit at the distribution date in cash or in restricted or unrestricted Units
having a Fair Market Value equal to the amount of such distributions, or
(B) deferred with respect to such Restricted Phantom Unit and the amount or
value thereof automatically deemed reinvested in additional Restricted Phantom
Units or other Awards, as the Board shall determine.

 

9.                            Performance Units.  The Board is authorized to
grant Performance Units to Eligible Persons on the following terms and
conditions:

 

(a)                       Performance Period.  The Board shall determine a
performance period (the “Performance Period”) of one or more years or other
periods and shall determine the performance objectives for grants of Performance
Units.  Performance objectives may vary from Eligible Person to Eligible Person
and shall be based upon the performance criteria as the Board may deem
appropriate.  The performance objectives may be determined by reference to the
performance of the Company, or of a Subsidiary or affiliate, or of a division or
unit of any of the foregoing.  Performance Periods may

 

9

--------------------------------------------------------------------------------


 

overlap and Eligible Persons may participate simultaneously with respect to
Performance Units for which different Performance Periods are prescribed.

 

(b)                       Award Value.  At the beginning of a Performance
Period, the Board shall determine for each Eligible Person or group of Eligible
Persons with respect to that Performance Period the range of number of Units, if
any, which may be fixed or may vary in accordance with such performance or other
criteria specified by the Board, which shall be paid to an Eligible Person as an
Award if the relevant measure of Company performance for the Performance Period
is met.

 

(c)                        Significant Events.  If during the course of a
Performance Period there shall occur significant events as determined by the
Board which the Board expects to have a substantial effect on a performance
objective during such period, the Board may revise such performance objective.

 

(d)                       Forfeiture.  Except as otherwise determined by the
Board at the date of grant or thereafter (subject to Section 15(d)), upon
Termination of Service during the applicable Performance Period, Performance
Units for which the Performance Period was prescribed shall be forfeited;
provided, however, that the Board may provide, by rule or regulation or in any
Award Agreement, or may determine in an individual case, that restrictions or
forfeiture conditions relating to Performance Units will be waived in whole or
in part in the event of Terminations of Service resulting from specified causes,
and the Board may in other cases waive in whole or in part the forfeiture of
Performance Units.

 

(e)                        Payment.  Each Performance Unit may be paid in whole
Units, or cash, or a combination of Units and cash either as a lump sum payment
or in installments, all as the Board shall determine, at the time of grant of
the Performance Unit or otherwise, commencing at the time determined by the
Board.

 

10.                     Other Unit-Based Awards.  The Board is authorized,
subject to limitations under applicable law, to grant to Eligible Persons such
other Awards that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, Units, as deemed by the
Board to be consistent with the purposes of this Plan, including, without
limitation, unrestricted Units awarded purely as a “bonus” and not subject to
any restrictions or conditions, other rights convertible or exchangeable into
Units, purchase rights for Units, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Board, and
Awards valued by reference to the performance of specified Subsidiaries.  The
Board shall determine the terms and conditions of such Awards at date of grant
or thereafter (subject to Section 15(d)).  Units delivered pursuant to an Award
in the nature of a purchase right granted under this Section 10 shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Units, notes or other
property, as the Board shall determine.  Cash awards, as an element of or
supplement to any other Award under this Plan, shall also be authorized pursuant
to this Section 10.

 

10

--------------------------------------------------------------------------------


 

11.                     Substitute Awards.  Awards granted under the Plan may,
in the discretion of the Board, be granted to Eligible Persons in exchange or
substitution for any other Award granted under the Plan or any award granted
under any other plan or agreement of the Company or any Participating Affiliate,
or any business entity to be acquired by the Company or any Participating
Affiliate, or any other right of an Eligible Person to receive payment from the
Company or any Participating Affiliate.  The exercise price of any Award which
is granted in connection with the substitution of awards granted under any other
plan or agreement of the Company or any Participating Affiliate or any business
entity to be acquired by the Company or any Participating Affiliate, shall be
determined by the Board, in its discretion in a manner consistent with
Section 409A of the Code.

 

12.                     Nontransferability of Awards.  Unless otherwise
expressly permitted by the Board in an Award Agreement or otherwise in writing,
Awards may be assigned or otherwise transferred only in the following
circumstances: (i) by will or the laws of descent and distribution; and (ii) by
valid Beneficiary designation taking effect at death made in accordance with
procedures established by the Board.  Any Award held by a transferee will
continue to be subject to the same terms and conditions that were applicable to
the Award immediately prior to the transfer, except that the Award will be
transferable by the transferee only by will or the laws of descent and
distribution.  A Participant’s rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the Eligible Person’s creditors.

 

13.                     Call Right.  Prior to a Qualified Public Offering,
unless otherwise provided in an Award Agreement, the Company shall have the
right to purchase from a Participant all vested Awards and Units held by the
Participant upon the Participant’s Termination of Service hereunder for any
reason (a “Call Right”).  The purchase price for Units will be the Fair Market
Value of the underlying Units on the date of exercise of the Call Right (and the
purchase price for Options and UARs will be the purchase price of the Units,
less the Option exercise price).  Unless otherwise provided in an Award
Agreement, the Company’s right to purchase the Awards and Units must be
exercised by giving written notice of exercise to the Participant within
eighteen (18) months following the Termination of Service of the Participant. 
The Company shall make payment for the unexercised Awards or Units in cash
twenty (20) days after delivery of written notice of exercise of the purchase
right and the determination of Fair Market Value.

 

14.                     Restrictive Covenants.  The Board may, by way of the
Award Agreements or otherwise, establish such other terms, conditions,
restrictions and/or limitations, if any, of any Award, provided they are not
inconsistent with this Plan, including, without limitation, the requirement that
the Participant not engage in competition with, solicit customers or employees
of, disclose or use confidential information of, or disparage the Company or its
affiliates.

 

11

--------------------------------------------------------------------------------


 

15.                     General Provisions.

 

(a)                       Compliance with Legal and Trading Requirements.  The
Plan, the granting and exercising of Awards thereunder, and the other
obligations of the Company under the Plan and any Award Agreement, shall be
subject to all applicable federal, state and foreign laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.  The Company, in its discretion, may postpone the issuance or
delivery of Units under any Award until completion of such stock exchange or
market system listing or registration or qualification of such Units or other
action under any state, federal or foreign law, rule or regulation as the
Company may consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Units in compliance with applicable
laws, rules and regulations.  No provisions of the Plan shall be interpreted or
construed to obligate the Company to register any Units under federal, state or
foreign law.

 

(b)                       No Right to Continued Employment or Service.  Neither
the Plan nor any action taken thereunder shall be construed as giving any
employee, consultant, advisor or Board member the right to be retained in the
employ or other service of the Company or any Participating Affiliate, nor shall
it interfere in any way with the right of the Company or any Participating
Affiliate to terminate any Participant’s service at any time.

 

(c)                        Taxes.  The Company or any Participating Affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Units, or any payroll or other
payment to an Eligible Person, amounts of withholding and other taxes due in
connection with any transaction involving an Award, and to take such other
action as the Board may deem advisable to enable the Company and Eligible
Persons to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to any Award.  This authority shall include authority
to withhold or receive Units or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Units shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable Federal, state,
foreign and local law.

 

(d)                       Changes to the Plan and Awards.  The Board may amend,
alter, suspend, discontinue, or terminate the Plan or the Board’s authority to
grant Awards under the Plan without the consent of equity holders of the Company
or Participants; provided, however, that, without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to the Participant.  The Board
may waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of a
Participant, no amendment, alteration, suspension, discontinuation or
termination of any

 

12

--------------------------------------------------------------------------------


 

Award may materially and adversely affect the rights of such Participant under
any Award theretofore granted to him or her.

 

(e)                        No Rights to Awards; No Member Rights.  No Eligible
Person or employee shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Eligible Persons.  No
Award shall confer on any Eligible Person any of the rights of a Unit holder of
the Company unless and until Units are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.  In addition, no Unit
shall confer on any Unit holder any of the rights of a Member of the Company
unless and until such Unit holder is admitted to the Company as a Member of the
Company.

 

(f)                         Nonexclusivity of the Plan.  The adoption of the
Plan by the Board shall not be construed as creating any limitations on the
power of the Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of awards and other
Awards otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

(g)                        Not Compensation for Benefit Plans.  No Award payable
under this Plan shall be deemed salary or compensation for the purpose of
computing benefits under any benefit plan or other arrangement of the Company
for the benefit of Eligible Persons unless the Board shall determine otherwise.

 

(h)                       Section 409A.  Awards under this Plan are intended to
comply with, or be exempt from, the applicable requirements of Section 409A of
the Code and shall be limited, construed and interpreted in accordance with such
intent.  Although the Company does not guarantee any particular tax treatment,
to the extent that any Award is subject to Section 409A of the Code, it shall be
paid in a manner that is intended to comply with Section 409A of the Code,
including regulations and any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

 

(i)                           LLC Agreement.  If Units are issued to a
Participant when the Company is not a publicly-traded entity, simultaneous with
the issuance of the Units, the Participant shall, as a condition to the
Participant’s right to receive the Units, become a party to the LLC Agreement by
execution of a joinder agreement in form and substance satisfactory to the
Company.

 

(j)                          Governing Law.  The validity, construction, and
effect of the Plan, any rules and regulations relating to the Plan, and any
Award Agreement shall be determined in accordance with the laws of Delaware
without giving effect to principles of conflict of laws.

 

13

--------------------------------------------------------------------------------


 

(k)                       Effective Date; Plan Termination.  The Plan shall
become effective as of March 1, 2012 (the “Effective Date”).  The Plan shall
terminate as to future Awards on the date which is ten (10) years after the
Effective Date.

 

(l)                           Titles and Headings.  The titles and headings of
the sections in the Plan are for convenience of reference only.  In the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

14

--------------------------------------------------------------------------------